                                IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRCT OF OHIO
                                        EASTERN DIVISION

 JAMES HAYDEN,                                      )   CASE NO. 1:17-CV-02635-CAB
                                                    )
                   Plaintiff,                       )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        vs.                                         )   MAGISTRATE JUDGE
                                                    )   JONATHAN D. GREENBERG
 2K GAMES, INC., et al.,                            )
                                                    )
                   Defendants.                      )   MEMORANDUM OF OPINION &
                                                    )   ORDER
                                                    )



       This matter is before the Court on the parties’ pending discovery disputes. (See Doc. No. 44.)

                                    I.    Factual Background

       This case was before the Court in the fall for resolution of discovery disputes pending at that time.

(Doc. No. 38.) On November 12, 2019, the parties resolved their pending discovery disputes during a joint

meet and confer and discovery conference. (Doc. No. 43.) That same day, the Court extended fact discovery

to January 31, 2020. (Id.) The referral for discovery-related issues remained open through the end of

discovery. (Id.)

       On February 21, 2020, Judge Boyko referred this case to the undersigned to resolve pending

discovery disputes and related discovery issues. (Doc. No. 44.) Some of those discovery disputes have

since been resolved.

       On March 16, 2020, the Court held oral argument on the remaining discovery disputes. The current

disputes before the Court stem from discovery requests Plaintiff served on January 31, 2020 – the fact

discovery deadline. While the parties disagree on whether that conduct runs afoul of the Federal Rules of


                                                1
Civil Procedure and the Local Rules, the parties continued to discuss the January 31, 2020 discovery

requests and Defendants produced information in response to many of those requests. The Court does not

intend to penalize the Defendants for working cooperatively with Plaintiff in response to these discovery

requests, and both sides are to be commended for continuing to try to move this litigation forward

notwithstanding their fundamental difference in opinion on these issues. The Court rules on the five

remaining discovery requests at issue as follows.

                               II.     Disputed Discovery Requests

       The Court “has broad discretion over discovery matters, Trepel v. Roadway Express, Inc., 194 F.3d

708 (6th Cir. 1999), and in deciding discovery disputes, a magistrate judge is entitled to that same broad

discretion, and an order of the same is overruled only if the district court finds an abuse of discretion.” State

Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, 255 F. Supp. 3d 700, 704, 711 n.1 (E.D. Mich. 2017)

(citing 12 Wright, Miller & Marcus, Federal Practice and Procedure § 3069, 350 n.20 (2d ed. 1997 & Supp.

2010)). See also id. at 711 n.1 (“An abuse of discretion exists when the court applies the wrong legal

standard, misapplies the correct legal standard, or relies on clearly erroneous findings of fact.”) (citations

omitted).

       The parties disagree over four requests for production and one interrogatory.

       In Request for Production No. 32, Plaintiff sought, “Telemetry data showing the extent to which the

NBA Players are used by users while playing the Accused Games, including without limitation: a) data as

to the individual NBA Players; b) data as to the teams that include the individual NBA Players; and 3) the

data that supports the claims made in TAKE-TWO_00000854.” Defendants assert that they do not track

such data at the player level, and Plaintiff’s request for the team data is both untimely and unduly

burdensome. First, Defendants maintain the document Plaintiff cites in his request was produced in August

2019. Second, this information is contained in a database, and Defendants argue they are not required under
                                                 2
the Federal Rules of Civil Procedure to create data. The Defendants’ arguments regarding this Request for

Production are well-taken. The Court DENIES Plaintiff’s Request for Production No. 32.

          In Request for Production No. 33, Plaintiff asked for “Communications with NBA Properties or

NBA Players Association regarding the copyright issue identified in TAKE-TWO_00004104 or any other

copyright issue.” Plaintiff asserts that the deposition testimony by the author of the cited document was

unclear and necessitated the discovery request. Plaintiff’s arguments regarding this Request for Production

are well-taken. The Court GRANTS Plaintiff’s Request for Production No. 33 and ORDERS Defendants

to search for these communications and produce any responsive, non-privileged documents within twenty

(20) days of this Order.

          In Request for Production No. 36, Plaintiff sought, “Tattoo bug reports from 2015-present (see, e.g.,

TAKE-TWO_00004616).” Defendants represent that even for just two agreed custodians, a “back of the

envelope” search resulted in thousands of documents, making responding to this request unduly

burdensome. In addition, Defendants assert this information is not relevant as they have produced the tattoo

bug reports for the three NBA players at issue in this case. The Defendants’ arguments are well-taken. The

Court DENIES Plaintiff’s Request for Production No. 36.

          In Request for Production No. 38, Plaintiff asked for “Exemplary licenses to use the likeness of any

influencer in the Accused Games, including without limitation, Defendants’ agreement(s) with Chris

Brickley.”     Plaintiff later amended this request to only the license agreement with Chris Brickley.

Defendants maintain this license agreement is not relevant and they have produced the licenses for the three

NBA players at issue in this case. The Defendants’ arguments are well-taken, and Plaintiff fails to convince

the Court this information is relevant to this case. The Court DENIES Plaintiff’s Request for Production

No. 38.


                                                   3
